DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "the device".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GHOZLAN; Hassan et al. US PGPUB 20220109536 A1, in view of BEHRAVAN ALI et al. WO 2012148336 A1.
	Regarding claim 1. Ghozlan teaches A method performed by a device in a wireless communication system, the method comprising: 
obtaining measurement results of a plurality of cells respectively; (Fig. 5, event report 506 and event report 516, see [0037] reports this event E1 to the OAM 505 with its gNB ID included in the report, as shown at 506. Event E1 involves detection of presence of an atmospheric duct (e.g., the interference level is above some threshold).
And see [0037] Then, when an aggressor gNB 510 detects RS-1, as shown at 512, it reports that event E2 to the OAM 505, … Event E2 involves detection of victim reference signal.) 
identifying an aggressor cell and a victim cell by atmospheric interference among the plurality of the cells, based on the measurement results; ([0037] Since the OAM 505 has a global view of all events, it can verify (at 518) that there is a gNB with the detected victim set ID (at 520) that reported earlier event E1,) 
 and performing interference control on at least one of the aggressor cell or the victim cell,  ([0037] subsequently OAM 505 sends a message to the aggressor to trigger the start of remote interference mitigation, as shown at 522.) 
wherein the measurement results comprise cell information of the at least one other cell.  (Fig. 5, event report 506 and 514 contains own gNB ID)
	Ghozlan does not teach 
The measurement results comprises interference information related to a downlink signal of at least one other cell measured in an uplink resource duration of a measurement cell 
However,  Behravan teaches
The measurement results comprises interference information (page 24, line 18 “The interference investigating unit 30 then measures, via the radio communication unit 26, the link quality data parameter in the non-downlink time interval, step 50, which data provides information of interference levels.”) related to a downlink signal of at least one other cell measured (page 24, line 2 “The transmission control unit 34 thus guarantees that the variable downlink time interval DTI has the maximum size in this sounding frame, step 46. This means that data is transmitted in the downlink
time interval of the sounding frame having the maximum size.”) in an uplink resource duration of a measurement cell  (page 24, lines 14 “which non-downlink time interval may be the guard period and the uplink time 15 interval UTI. However, it may as an alternative be only the uplink time interval.”) 
in order to reduce interferences by providing decentralized control of interference from one base station to another.  (page 5, line 15)
	Ghozlan and Behravan are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify 

Regarding claim 10. Ghozlan and Behravan teaches The method of claim 1, Ghozlan does not teach wherein the device is positioned at a base station which supports at least one of the cells. 
However, Behravan teaches wherein the device is positioned at a base station which supports at least one of the cells.  (Page 18, line 21.  The interference investigating unit 30 is here connected to … see Figure. 2 IIU 30) in order to reduce interferences by providing decentralized control of interference from one base station to another.  (page 5, line 15)
Ghozlan and Behravan are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify

Regarding claim 11 and 20, Ghohzlan teaches A device in a wireless communication system, the device comprising: at least one transceiver; (Fig. 14, Communication Resources 1430) and at least one processor (Fig. 14, 1412 Processor)  operable coupled to the at least one transceiver; wherein the at least one processor is configured to perform the method in 1 as taught by Ghohzlan and Behravan as applied to claim 1 and 10.  It is rejected for the same reason. 

Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghozlan and Behravan as applied to claim 1 above, and further in view of DONG, Jing, et al., WO 2019062501. 
Regarding claim 2. Ghozlan and Behravan teaches The method of claim 1, but it does not teach 
wherein the performing the interference control comprises changing a spatial subframe configuration of the aggressor cell from a first configuration to a second configuration, and wherein a length of a downlink pilot time slot (DwPTS) of the second configuration is shorter than a length of a DwPTS of the first configuration.
	However, DONG teaches 
wherein the performing the interference control ([0108] so that the downlink transmission of the scrambling base station does not interfere with the uplink transmission of the victim base station.)  comprises changing a spatial subframe configuration of the aggressor cell ([0107] as shown in FIG. 9, if the remote base station (the scrambling base station) …. and then the downlink of the scrambling base station causes strong interference on the uplink of the victim base station) from a first configuration (Ibid. DwPTS, the GP and the UpPTS in the special specialsubframe as 9: 3: 2,) to a second configuration, ([0108] after the remote base station (the scrambling base station) uses the DwPTS, the GP and the UpPTS in the special subframe as 3: 5: 6,) and wherein a length of a downlink pilot time slot (DwPTS) of the second configuration is shorter than a length of a DwPTS of the first configuration.  (see above, DwPTS in 3:5:6 is shorter than 9:3:2)
in order to reduce interference from a remote base station ([0009])
Ghozlan and Dong are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Ghozlan with the technique of interreference mitigation in Dong in order to reduce interference from a remote base station. 

Regarding claim 4. Ghozlan and Behravan teaches The method of claim 1, but they don’t teach wherein the performing of the interference control comprises: changing a time division duplex (TDD) DL-uplink (UL) pattern of the aggressor cell from a first pattern to a second pattern, and wherein a number of DL symbols of the second pattern is smaller than a number of DL symbols of the first pattern.
However, DONG teaches 
wherein the performing of the interference control comprises: changing a time division duplex (TDD) DL-uplink (UL) pattern of the aggressor cell from a first pattern ([0107] DwPTS, the GP and the UpPTS in the special special subframe as 9: 3: 2,) to a second pattern ([0108] after the remote base station (the scrambling base station) uses the DwPTS, the GP and the UpPTS in the special subframe as 3: 5: 6,), and 
wherein a number of DL symbols of the second pattern is smaller than a number of DL symbols of the first pattern.  ([0107-0108] DwPTS was reduced from 9 to 3) 

Regarding claim 12 and 14. Ghozlan, Behravan and DONG teaches The device of claim 11, performing the method recited in claim 2 and 4.  They are rejected for the same reasons. 

Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghozlan, Behravan and Dong as applied to claim 2 above, and further in view of SUSITAIVAL RIIKKA et al. WO 2013141770 A1.
Regarding claim 3. Ghozlan, Behravan and Dong teaches The method of claim 2, but they don’t teach wherein the performing the interference control comprises: when a distance between the aggressor cell and the victim cell exceeds a threshold, reducing a scheduling area of a downlink (DL) subframe of the aggressor cell, and wherein the scheduling area of the DL subframe comprises at least one of a number of symbols or a number of physical resource blocks (PRBs).
However,  SUSITAIVAL teaches 
wherein the performing the interference control comprises: when a distance between the aggressor cell and the victim cell exceeds a threshold, reducing a scheduling area of a downlink (DL) subframe of the aggressor cell, ([0020] In the 3GPP specifications today, the guard period can be increased by decreasing the duration of the downlink part of the special subframe, DwPTS, … the need to change the guard period not only in the local base station that suffers from the interference… but also in the remote base station.)and wherein the scheduling area of the DL subframe comprises at least one of a number of symbols or a number of physical resource blocks (PRBs). ([0014] The special subframe configuration defines how 14 symbols of the subframe are divided between the downlink part (DwPTS), the uplink part (UpPTS), and the guard period (GP).) 
in order to avoid interference between uplink and downlink transmissions by providing a sufficient large guard time ([0008])
Ghozlan and Susitaival are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Ghozlan with the technique of interference mitigation in Sustaival in order to avoid interference between uplink and downlink transmission. 

Regarding claim 8. Ghozlan and Behravan teaches The method of claim 1, Ghozlan teaches 
 wherein the performing of the interference control comprises: when a number of victim cells corresponding to the aggressor cell among the plurality of the cells exceeds N.sub.1 (N.sub.1 is a natural number), performing the interference control on the aggressor cell; (Fig. 5, step 522, start mitigation, and “Apply mitigation action” on Aggressor 510, here the natural number N.sub.1 is interpreted to be 0, therefore there is 1 aggressor cell in Ghozlan) 
Ghozlan and Behravan do not teach when a number of aggressor cells corresponding to the victim cell among the plurality of the cells exceeds N.sub.2 (N.sub.2 is a natural number), performing the interference control on the victim cell.	However, Susitaival teaches 
when a number of aggressor cells corresponding to the victim cell among the plurality of the cells exceeds N.sub.2 (N.sub.2 is a natural number), performing the interference control on the victim cell.  ([0020] One example where the needed guard period may change rapidly is when there is interference from a remote base station (BS) via an atmospheric duct. The presence of such interference is often time-varying and may require an increased guard period. In the 3GPP specifications today, the guard period can be increased by decreasing the duration of the downlink part of the special subframe, DwPTS, but the challenge with this approach is the need to change the guard period not only in the local base station that suffers from the interference (i.e., DL/UL radio channel reciprocity causes interference to the remote base station
Examiner notes the N.sub.2 is interpreted to be 0, i.e. there is at least one aggressor cell)
in order to avoid interference between uplink and downlink transmissions by providing a sufficient large guard time ([0008])
Ghozlan and Susitaival are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Ghozlan with the technique of interference mitigation in Sustaival in order to avoid interference between uplink and downlink transmission. 

Regarding claim 13 and 18. Ghozlan, Behravan and DONG teaches The device of claim 11, performing the method recited in claim 3 and 8.   They are rejected for the same reasons. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghozlan and Behravan as applied to claim 1 above, and further in view of TEJEDOR ERIKA et al. WO 2015072903 A1.
Regarding claim 5. Ghozlan and Behravan teaches The method of claim 1, but they don’t teach wherein the performing the interference control comprises: transmitting a control command to a base station of the victim cell, and wherein the control command controls the victim cell to hand a terminal of the victim cell over to a target cell corresponding to another carrier frequency different than a carrier frequency of the victim cell.
	However, Tejedor teaches
wherein the performing the interference control comprises: transmitting a control command to a base station of the victim cell, (page 21, lines 10, b. The serving BS asks the candidate neighbor if there are resources that do not overlap with IC-RBs. Then the BS of the candidate neighbor cell performs this check and returns an ACK/NACK(Acknowledgement/NonAcknowledgement), which is used as a trigger to the normal HO mechanism.) 
and wherein the control command controls the victim cell to hand a terminal of the victim cell over to a target cell corresponding to another carrier frequency different than a carrier frequency of the victim cell. (page 21, line 23, “an attempt is made for inter-band HO (mechanism III) and the same procedure as 25 explained above is repeated for all the neighboring cells operating on other operating bands, for example band F-2 in figure 2.”) 
in order to improve UE performance by reduce interference level received by an UE (page 9, line 30) 
Ghozlan and Tejedor are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Ghozlan with the technique of inter-band HO in Tejedor in order to improve UE performance. 

Regarding claim 15. Ghozlan, Behravan and DONG teaches The device of claim 11, performing the method recited in claim 15.  They are rejected for the same reasons. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghozlan and Behravan as applied to claim 1 above, and further in view of Chakraborty; Kaushik et al. US PGPUB 20200100116 A1.
Regarding claim 6. Ghozlan and Behravan teaches The method of claim 1, but they don’t teach wherein the performing the interference control comprises: transmitting a control command to a base station of the victim cell, wherein the control command controls the base station of the victim cell to set an additional UL carrier to at least one terminal of the victim cell, and wherein the additional UL carrier is a supplementary uplink channel (SUL) related to the victim cell.
	However, Charkraborty teaches 
wherein the performing the interference control comprises: transmitting a control command to a base station of the victim cell, ([0090] he BS may transmit an indication to the UE ) wherein the control command controls the base station of the victim cell to set an additional UL carrier to at least one terminal of the victim cell, ([0090] the UE to utilize either the SUL licensed band or the UL unlicensed band to transmit PUCCH depending on one or more factors such as interference experienced on the unlicensed frequency band or a HARQ timeline. ) and wherein the additional UL carrier is a supplementary uplink channel (SUL) related to the victim cell. (Id.)
in order to improve transmission reliability ([0096])
Ghozlan and Charkraborty are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Ghozlan with the technique of SUL allocation in Charkraborty in order to improve transmission reliability. 

Regarding claim 16. Ghozlan, Behravan and DONG teaches The device of claim 11, performing the method recited in claim 6.  They are rejected for the same reasons. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghozlan and Behravan as applied to claim 1 above, and further in view of Chen; Wanshi et al. US 20130286902 A1	
Regarding claim 7. Ghozlan, Behravan and Dong teaches The method of claim 1, but they don’t teach
wherein the performing interference control comprises: transmitting a control command to a base station of the victim cell to change a format of a flexible slot from a first format to a second format, wherein the flexible slot is included in a TDD DL-UL pattern of the victim cell, wherein a number of UL symbols of the second format is smaller than a number of UL symbols of the first format, and wherein the control command is used by the victim cell to transmit downlink control information (DCI) for changing the slot format to at least one terminal.
However, Chen teaches 
wherein the performing interference control comprises: transmitting a control command to a base station of the victim cell to change a format of a flexible slot from a first format to a second format, ([0062] A UE may assist or request a serving eNB to modify the special configuration based on experienced interference. ) wherein the flexible slot is included in a TDD DL-UL pattern of the victim cell, ([0061] Various aspects of the present disclosure may be configured to support different special subframe configurations over different frames for the 5 ms switching periodicity based TDD DL/UL subframe configurations. ) wherein a number of UL symbols of the second format is smaller than a number of UL symbols of the first format, ([0062] the serving eNB may select a special subframe configuration for the second special subframes for communications with that UE which reduce the guard period and/or the number of symbols for the UpPTS. )  and wherein the control command is used by the victim cell to transmit downlink control information (DCI) for changing the slot format to at least one terminal. ([0079] UE 120 receives information from a serving base station with regard to the current configuration applicable to the first special subframe of radio transmissions. Such signals are received by UE 120 over antennas 352a-r, modulator/demodulators 354a-r, and receive processor 358. Under control of controller/processor 380, the signals are decoded to receive the control information for the subframe configuration.) 
In order to improve the interference, the DL/UL efficiency, or the DL/UL protections.  ([0062])
Ghozalan and Chen are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Ghozalan with the technique of special subframe configuration in Chen in order to improve the interference, the DL/UL efficiency, or the DL/UL protections.

Regarding claim 17. Ghozlan, Behravan and DONG teaches The device of claim 11, performing the method recited in claim 7.  They are rejected for the same reasons. 
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468